 

 

Case 2:20-mc-50804-LJM ECF No. 5, PagelD.35 Filed 09/09/20 Page 1of5

Certified Mail Article Number: 7016 2070 0000 0219 9361 CS :

thomas flames brown bey. wedtorbeneivery
Care of. Thomas James Brown@@™ Trust
care of [15216] Carliste

Detroit, Michigan [48205-9993]
248-227-9679

Non-Domestic without UNITED STATES

Denise Page Hood dba CHIEF JUDGE

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Theodoe Levin United States Courthouse

231 West Lafayette Boulevard

Detroit, Michigan 48226

313-234-5400 .

Julie owens@mied.uscourts.qov

  
 
 

AR-EAS:/20-mce-50804; 20-mc-50805

 

B ZOD
To the clerk of the bai rt (Julie Owen):

i, write this, for there are many of the fand, similarly situated, who have listened to me an afew
talkshows, whom appear to be truly interested and have told me they will be following along with this case to
witness the results, for i, believe i, have chosen a simple method, fo move my case through this court 2, have
chosen to appear before a federal district court, in the capacity of, a ‘man’ aggrieved, making simple wishes and
demands, to order the restoration of my rights, and to seek compensation of the declared wrongs,

That being said....
i, now present fo this district court of the united states for eastern Michigan’, my case.

i, as a man, wish and respecdully, demand, (2s You have always been professional and courteous
to me in the past) of this court to: (1) Be my suit, and; (2) to give my case an Action Number, and (3) deliver
the enclosed summons to the wrongdoers, (4) please time andior file stamp my original copy of the suit and
mail t back to my address ( Please see enclosed: Self-Addressed, pre-Stamped envelope ); (5) It is my wish.
to not be charged a fee, and i, do not want to diminish my standing to that of a pauper, i, want my Standing io

remain that of "a man aggrieved’,
| i, do not befeve, i, have been presented a ‘bat for services rendered,
i, do not believe that at this time. an officer of this court, can claim i, awe this court a debe
i, DO Believe, that this court wes created for the use of man, and those of mankind fo settle
contentious matters, in a civil manner, without 4 fee;

i, dectare i, appear before this court, to seek the restorafion my fights' that are secured and
protected by the ‘united states Constitution’, and as all of the officers of this court, have bound themselves’ fo
the ‘Constitution’, i, as a man, call upon the officers of this court, to perform their dubes; C Le
>
ge

 

ee: The bill of rights of united States Constitution, Articles: Vi; VUs IX;
Jath of Office: Articte VI clause 3, 'united states Constitution’. U.

S Codes: 5 U.S.C. § § 1983; 3331, andlor, 28US.C. 43

 
 

Case 2:20-mc-50804-LJM ECF No. 5, PagelD.36 Filed 09/09/20 Page 2 of 5

That being said....

IF the officer of this court, still maintains that i, am in error of my beliefs, i, will accept their beliefs, therefore i,
have enclosed the copy of the funds you have already collected of $$1,200.00 [7016 2070 0000 0219 4403] fang
fee demanded of me from the clerk of the court, for this matter in controversy between i, and The Government of
the STATE of Michigan, has gone on for too many years already, So please, just take the $51,200.00 as i, need
this case to MOVE NOW, for once this case is settled, it will allow an my family to return to somewhat normal,
allow me to not have to live with my family who are flesh and blood to be returned to us...( Ooh, if You wish to
allow me to proceed “fee free” please retum the $31,200.00)

Sincerely, a?

+> ae (4 . = Rm: nem pa awk
homes (amTies Drown Bey, Moorien nssona

 
 
  

\ =
owas tames
NS

 

age Lf 2
Case 2:20-mc-50804-LJM ECF No. 5, PagelD.37 Filed 09/09/20 Page 3 of 5

chose james bemrs-bey, pice pecty cromeer

 

 

 

 

 

 

 

 

 

 

 

 

pemcree | LNT Brveet Bice Dust MONGAN EST ORTXT UO Date Accourt Na. Aout
15726 CARLISLE STREET TORS EMERGEEER ROAD
DETRONT, MACHREKAN £2205 LATHE VELAGE. BE GEIS
aearm UNITED STATES DeStRacl COURT Zor 508s
OFAICE OF THE CLERK
731 West Ladzyette Bel, Room 56a
_ MCHIGAR 42775 toe
bsininsai CERTIFIED FUROS

 

 

 

   
   
     

 

 

    

 

 

 

 

 

 

 

 

dreneices Seven Meee Tost
PAY TO ORDE OF: US. Oepartoers of the Freasory ,
TSQ0 Perssiybraria Aevereat, POW One Thousand Two Hundred 00/100 =< i
Washingtan, oC A770
Re" STS MIT Ts wa :
Process throng’ the TEL accourst by Fexiitfrce
Void phere prohees by tow wa tes ote
V2 72078365v:030052022 1008 2026 2070 0000 0225 4403
“st tof , Reference Saetia ooo Slots Bhoae LDDs
Date Account No. Amount Previous Balance | Current Balance
7/9/20 2:20-me-5079S-VAR-EAS 65405).00 $3450.05 —=z
20m S0B04 SSA50.09 $5400.00
a $6499.00 $$409,00

 

 

 

 

 

 

 

 

Fiduciary: This is 2 noncash item with an attached charging mstrument that has been accepted for value by the
principal. It is to be presented through electronic medium by FedWire to access a pre-established direct treasury
account us¢d for this purpose. Post the uncollected funds into the asset column of the customer's account and charge
the offer and acceptance for semtlement, prepaid and exempt when entered to the post closing balznce.

Return to original issue profile is priority exempt after acknowledgement from the principal, 4 prepaid exchaage, a ~
direct treasury accrual item. and a US bankruptcy proceeding remedy.

IMPORTANT NOTICE

If you are not the current rustee or beneficiary of the subject deed of trust, notify the Notary immediately, or it will be
presamed that you have accepted this preauthorized transfer, have sufficient authority to act, and have aceepted
responsibility as an agent for the office you formerly held. Retention of this document constitutes accepiance aad
incent to perform pursuant to the defexsance clause of said deed of rust.

 

 

 

 

CERTIFIED FUNDS
7016 2070 G800 12719 4403

Oe Tetuczed Tres then tod ISP Ld cote eee

REORGER 146-5187 FORM $1200.

 
 

Case 2:20-mc-50804-LJM ECF No. 5, PagelD.38 Filed 09/09/20 Page 4of5

 

PETG USP Bcc UD Utkin Mamulte
ALUAT OU TO MITES TRANSIGFITATION AVAILABILITY AR A MIRILULT OF MATIONWIDE COVID-16 IMPAOTH, PAOMAQE, ,

USPS Tracking’ many

Trak Anothor Package +

‘

Tracking Number; 70162070000002104403 (wamove X

Yuur Ihe Dam Dust dallysemd be an agent for inal chalwery in OH THRE, Mi 46140 on duly 23, HO at LOGO wer,

& Dollvored to Agent

abby 9, SSM ot 1.80 mere
[ebreeoc! le Auronl lov Fital Deirvery
LO TIOIT, Mi 4b24d

Gol Updates <-

 

Teak 2 fimail Updates

 

Trac king blistory

duty 23, 2020, 10.88 am

Boavereci to Agent ber Final Oelvory

PRET DION, AA AeA

Yoag Hunt hat been drwened 19 tn ager fos trwil anplertyy ee CATSROIT, Ald Sard) ea July 23, ZOCO wt YOLED ott.

duly £7, W020, 11:16 at
hevethaties toe Pc hug>
COCTAROIT, MA 404g

dudy 22, ROGO, 7540 ain
uit bor (helnsery
CETHOIT, Mi 402 to

duly 22, 2000, 7:35 am
AiNvoct at Lat
Ce TINOMT, M4 48216

dudy 81, POO, 12:34 am
Departed LIME Hoglona: Facttly
DATHHOCE Mil DIS TAM UTION CHA TURE

OR Ame ages Conde TrackCon ten Acton 71M sukp woe BIL Cd kA? ae) bebe M1020 0900092 184d SAC 2

Tal aead Uae) coment» Lt1eTD Tacky Risse

duly 20, BOO
By Srna bo Niet Pacitly

duly 10, COO, 44? an
Alive WL LAPD faagicarnal Fatty
COTHOTT AL ORO PRRUTION GET ENG

vty 1D, ROQO, 1 a pint
Al beac wl UPD tegen! Hic kt
POH WAG RA OIL THRU OH CUTEST

 

Product Information

 

Bos lan A

Can't find what you're looking for?

Go bo our FAQs nention to lind anawirs to your Backlig quontions,

FAGs

Pulp 8 ddan Aun ple contig al Thc a rn an A CHT TAM i gi AL ct AYE BN ae UPON 1d HAS
 

Case 2:20-mc-50804-LJM ECF No. 5, PagelD.39 Filed 09/09/20 Page 5of5

 

 

 

 
    

ERENT arya etna irr erie eae
AHDIt! 3HL OL 3dOV4AN 40 dOL Lv HANOLLS 3OVId

PAC EP TEC tpebet UPL beter fe ti ttf dee daepa dey Mel hgh 9 20 BS dt

    

  

goLt oS gt SLL
COLI OS BI SL
ZOLI OSN Bt AL

AACAV Wo Divan SP) ORFS Tpel OSM Bt ARAL

copia 2ouEpI0908 UT

ema, S\wehvywr yee cy VEU ONIN TV

4
:

    

sD VA DAT

THE bT20 goood o2oe stoz

sc Til

VIO APWwHQ Vn

pled-ad se well

gdwers om sleUed CCV!
pied e6eys0d BupyeW | eve
“venue Weil Wu SdSN

~UON
QU} NOUWAA oysewod
3a oaeNy eau] ueBIYOIN ‘Yos3e0

fesse soe" gisied OLCSb ojo
fag UMOJG sourel sewou}

ees
